                       UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                           WILKES-BARRE DIVISION

 IN RE:                                                      CHAPTER 7
                                                             CASE NO.: 5:19-bk-04802-RNO
 Miriam L. Champy

        Debtor,

 _________________________________/

 DEUTSCHE BANK TRUST COMPANY
 AMERICAS, as Trustee for Residential Accredit
 Loans, Inc., Mortgage Asset-Backed Pass-Through
 Certificates, Series 2007-QH3,

       Movant,

 v.

 Miriam L. Champy
 Mark J. Conway

       Respondents.
 _________________________________/

                                      ORDER OF COURT

       AND NOW, upon consideration of DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Trustee for Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-

Through Certificates, Series 2007-QH3’s Motion for Relief from Automatic Stay, pursuant to

11 U.S.C. § 362(d), it is

       ORDERED, that the automatic stay provisions of Section 362 of the Bankruptcy

Code are hereby     unconditionally    terminated   with   respect   to   DEUTSCHE    BANK

TRUST COMPANY AMERICAS, as Trustee for Residential Accredit Loans, Inc.,

Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH3; and it is further




Case 5:19-bk-04802-RNO       Doc 16 Filed 01/16/20 Entered 01/16/20 09:29:14           Desc
                             Main Document    Page 1 of 2
        ORDERED, that DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee for

Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2007-

QH3, its successors and/or assigness be entitled to proceed with appropriate state court remedies

against the property located at 100 Beach Place, Shohola, PA 18458, including without limitation

a sheriff’s sale of the property.



        Dated: January 16, 2020                 By the Court,


                                                Robert N. Opel, II, Bankruptcy Judge   BI




Case 5:19-bk-04802-RNO              Doc 16 Filed 01/16/20 Entered 01/16/20 09:29:14         Desc
                                    Main Document    Page 2 of 2
